Citation Nr: 1431891	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether an overpayment of benefits was validly created in the amount of $7,921.07 due to the removal of the Veteran's son as a dependent, effective May 28, 2010.  

2.  Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $7,921.07.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 

INTRODUCTION

The Veteran had active military service from August 1981 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran was scheduled for a Travel Board hearing in March 2012, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  


FINDINGS OF FACT

1.  A January 2004 rating decision granted entitlement to a total rating based on unemployability due to service connected disability (TDIU) and eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35. 

2.  The Veteran's son elected Chapter 35 education benefits effective August 2004. 

3. For the period from August 2004 forward, the Veteran was paid for his child based on his school attendance while his child was concurrently receiving Chapter 35 benefits.

4.  The creation of the overpayment was solely the result of VA administrative error; the Veteran's actions did not contribute to the creation of the debt.


CONCLUSIONS OF LAW

1.  The overpayment of $7,921.07 was not properly created, and the debt against the Veteran is not valid.  38 U.S.C.A. § 5112(b)(10)(West 2002); 38 C.F.R. §§ 21.4135(p), 21.7135(v)(2) (2013).
2.  There remains no question of law or fact for the Board to resolve regarding the denial of a waiver of recovery of overpayment in the amount of $7,921.07.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Validity of Debt Created

The Court has held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  The VA General Counsel has reinforced this obligation by holding that where the validity of the debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOPGCPREC 6-98.

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2013).

For purposes of educational assistance benefits under Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2013).

Important in the present case, the payment of both a dependency allowance as part of a Veteran's disability compensation benefits, and educational assistance under Chapter 35, constitutes a duplication of benefits that is strictly prohibited after the child has elected to receive the latter benefit.  See 38 U.S.C.A. § 3562; 38 C.F.R. 
§§ 3.667(f), 3.707, 21.3023.  Once an election for Dependents' Educational Assistance (DEA) benefits is received, it is final once the eligible child commences an educational program. 38 C.F.R. § 21.3023(c)(1).  

The Veteran first filed for educational benefits for his son "C" in July 2002.  See July 2002 VA Form 21-674C.  The Veteran subsequently submitted statements of school attendance for his son in April 2003, April 2004, April 2005, and April 2006.  

Basic eligibility to Dependents' Educational Assistance benefits was established in a January 2004 rating decision, effective July 1998.  There is evidence in the claims file that C. applied for DEA benefits in August 2004.  There is evidence in the file that the Veteran's son "C" received DEA benefits up to 2008.  

The RO sent the Veteran a letter in August 2006, informing him that he is receiving an additional amount in benefits for his spouse and children.  The letter also states that he is responsible for informing the VA if there is a change in the number of his dependents.  There is nothing in this letter indicating that the Veteran should state whether or not one of his dependents is receiving additional benefits.  The Veteran completed the form with the requested information and noted that he only had one dependent, son "C", in 2006 as his daughter "N" had reached the age of maturity.  

On January 21, 2010, the RO sent a letter to the Veteran explaining to him that his benefits were going to be reduced because it was determined that the Veteran was receiving duplicative benefits as the Veteran was receiving dependent benefits for his son "C" and "C" was also receiving DEA benefits.  This letter explained to him that "C" elected to receive Chapter 35 (DEA) benefits in August 2004 and accordingly the amount that would be reduced would be going back to 2004.  The RO stated this was just a proposed reduction and that the Veteran could submit evidence that the proposed action should not be taken.  

In April 2010, the RO sent the Veteran a letter stating that the Veteran's benefits were reduced and it explained what the Veteran should do if he disagreed with the decision.  Lastly, the RO explained that an overpayment had been created and that the Veteran would be receiving a separate letter notifying him of the amount of the overpayment.  

In May 2010, the Veteran sent to the RO a financial status report that showed and requested a waiver of overpayment.  The Veteran's request for a waiver was sent to the Debt Management Center Referrals for Committee on Waivers and Compromises ("Committee").  The Committee denied the Veteran's waiver in May 2010 because it determined that the Veteran was at fault for not informing the RO that his child was in receipt of DEA benefits.  

In August 2010, the Veteran filed a timely notice of disagreement regarding the denial of the waiver.  The Veteran stated that he did submit all evidence to the RO in a timely manner and that he believes the overpayment was created unjustly. 

In March 2011, the Veteran received a Statement of the Case ("SOC") from the RO stating that they were affirming the denial of the waiver, but that they no longer found the Veteran at fault in creating the overpayment.  However, because the Veteran could not show undue financial hardship on his financial status report, the RO determined that he still had to pay the overpayment.  

The facts clearly indicate that the Veteran's son C. received Dependent's Educational Assistance (DEA) benefits at the same time as the Veteran was receiving dependent benefits.  As such, overpayment of $7,921.07 was created by application of 38 U.S.C.A. § 3562.  

Under 38 U.S.C.A. § 5112(b)(10), however, the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  Stated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award.  Neither the Veteran's actions nor failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.500(b)(1); Jordan v. Brown, 10 Vet. App. 171 (1997).  Thus, the question is whether the overpayment at issue was solely due to error on the part of VA.

Based on a thorough review of the record, the Board finds that the evidence reflects that the Veteran's overpayment was created as the sole result of VA administrative error.  The RO clearly had the opportunity to prevent the overpayment by taking the appropriate action based on the information it had before it in August 2004 when the C elected DEA benefits.  VA's adjudication procedure manual, M21-1, Part IV, Section 14.13, provides that following authorization of an award of dependents education assistance (DEA) benefits, action should be taken to reduce or discontinue disability awards based on the school attendance of a child.  Here, despite having been informed that C elected DEA benefits, no action was taken until January 2010, when the RO indicates that "VA subsequently learned" that the son was receiving education benefits.

Additionally, there is no evidence that the Veteran knew or should have known that the payments were erroneous.  He submitted information as periodically requested by the RO. There is no evidence that he provided VA with any false information or failed to notify VA of any other relevant information that would have precluded eligibility.  Given the number of contacts between the Veteran and the RO, none of which ever culminated with the Veteran being informed he was not entitled to payment, and none of which ever resulted in the RO taking action to stop payment, the Board finds that administrative error solely attributable to VA is established.  Accordingly, the overpayment at issue was not properly created, and the assessed debt of $7921.07 is not valid and not owed by the Veteran.

As there is no longer any overpayment of benefits, the question of a waiver of recovery of the overpayment is rendered moot, and the appeal will be dismissed.

In effectuating a grant of this claim, the RO should determine whether the Veteran is due a refund of any portion of monies that he repaid to VA to satisfy his debt, or that VA withheld from additional benefits in an effort to satisfy the debt.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in Barger v. Principi, 16 Vet. App. 132 (2002), the U. S. Court of Appeals for Veterans Claims (Court) held that the VCAA does not apply to waiver-of-overpayment claims, noting that the statute at issue in these type cases is found in Chapter 53, Title 38, of the United States Code, and that the provisions of the VCAA apply to a different Chapter (i.e., Chapter 51).


ORDER

The overpayment of $7,921.07 was not properly created, and to this extent, the appeal is granted.

The appeal of the claim for a waiver of overpayment of VA disability benefits in the amount of $7,921.07 is dismissed.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


